 Case: 4:21-cv-00040-SPM Doc. #: 14 Filed: 02/05/21 Page: 1 of 2 PageID #: 456




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRIAN G. HAGG,                                    )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )           No. 4:21-cv-00040-SPM
                                                  )
TARA TUBBESING,                                   )
                                                  )
               Respondent.                        )

                         OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on a motion for a temporary restraining order filed by

petitioner Brian G. Hagg. For the reasons discussed below, the motion will be denied.

                                           Background

       Petitioner is a self-represented litigant who is currently being held in the Northwest

Missouri Psychiatric Rehabilitation Center in St. Joseph, Missouri. On January 8, 2021, he filed a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On January 21, 2020, the Court

ordered petitioner’s case to be transferred to the United States District Court for the Western

District of Missouri. (Docket No. 6). The Court ordered the transfer because the case that petitioner

was challenging arose in Lawrence County, which is in the Western District. Furthermore,

petitioner was being held at a rehabilitation center in the Western District.

       On January 25, 2021, petitioner filed a notice of appeal with regard to the Court’s order to

transfer. (Docket No. 7). Subsequently, petitioner submitted a document titled “Petition for

Temporary Restraining and for a District Court of Three Judges for Preliminary and Permanent

Injunction Orders.” (Docket No. 12). This document was construed as a motion for a temporary

restraining order. The motion, along with a supplement, sought an injunction to stop enforcement
 Case: 4:21-cv-00040-SPM Doc. #: 14 Filed: 02/05/21 Page: 2 of 2 PageID #: 457




of the phone rules; for an end to the labeling of people with mental illness; for the State of Missouri

to stop ownership of peoples’ thoughts; to stop the enforcement of Missouri statutes that keep

people illegally confined; and to stop enforcement of the rule requiring a staff member to monitor

internet use. (Docket No. 12 at 8-9).

                                              Discussion

       As noted above, the Court ordered the transfer of this action to the Western District of

Missouri on January 21, 2021. Before the physical transfer of the case, however, petitioner filed a

notice of appeal. Once a case has been appealed, the issues before the appellate court should not

be undermined or altered. Liddell by Liddell v. Board of Educ. of City of St. Louis, 73 F.3d 819,

822 (8th Cir. 1996). “The filing of a notice of appeal is an event of jurisdictional significance – it

confers jurisdiction on the court of appeals and divests the district court of its control over those

aspects of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S.

56, 58 (1982).

       Here, petitioner has appealed the Court’s order transferring this case to the Western

District. Because an appeal divests the Court of jurisdiction, the Court will decline to do anything

to undermine, alter, or modify the status quo of this case. Therefore, petitioner’s motion for a

temporary restraining order will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for a temporary restraining order

(Docket No. 12) is DENIED.

       Dated this 5th day of February, 2021.

                                               _______________________________
                                               HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE



                                                  2
